Citation Nr: 1629449	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-11 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include cervical spine strain and degenerative disc disease (DDD).

2.  Entitlement to service connection for a back disability, to include lumbar spine strain with DDD. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980, and from March 1982 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded by the Board in July 2015. 

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder was also remanded in July 2015.  Subsequently, in a February 2016 rating decision, service connection was granted for an acquired psychiatric disorder, specifically somatic symptom disorder.  As this represents a full grant of the Veteran's claim, this issue is no longer for appellate consideration.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is warranted before a decision may be rendered in the issues on appeal. 

In its July 2015 remand, the Board ordered the AOJ to request from the Social Security Administration (SSA) records of the Veteran's application for disability benefits, including any decision rendered and the records upon which any decision was based.  While the record reflects that such a request was made, it does not contain any records.  Furthermore, there is no indication in the record than any response was received from SSA.  Accordingly, remand is again required so that such records may be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board's remand directed the AOJ to make efforts to obtain available records corresponding to the Veteran's period of hospitalization, purportedly for a spinal injury, at Fort Riley, Kansas, in April 1978.  The record demonstrates that the AOJ made a request to the National Personal Records Center and received a response indicating that records of such treatment had been sent to Womack General Hospital in Fort Bragg, North Carolina.  The AOJ, however, did not make further attempts to obtain such records or make a finding that the records no longer existed or that any attempts to obtain them would be futile.  Accordingly, upon remand the AOJ should make all necessary attempts to obtain the records which were sent to Womack General Hospital. 

Further, pursuant to the Board's remand, the Veteran underwent VA examination with respect to both claims on appeal in September 2015.  The Board finds that the VA opinion obtained with respect to the Veteran's claim for entitlement to service connection for a neck disability is insufficient for purposes of determining service connection.  Specifically, the Board's July 2015 remand order directed the examiner to consider a November 29, 1983, service treatment record which appears to record a complaint of neck pain with motion.  The examiner did not address this complaint but, rather, stated that there were no complaints of a cervical spine condition during service.  Accordingly, upon remand an addendum opinion should be obtained which addresses this apparent in-service complaint of neck pain.  

Additionally, as any of the outstanding treatment records addressed above may have bearing on the Veteran's back claim, the Board finds that if such records are added to the record and are pertinent to the Veteran's claim, an addendum opinion should be obtained which addresses them.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since July 2015.

2.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.  If the records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

3.  Make all necessary efforts to request records of the Veteran's hospitalization at Fort Riley, Kansas, in 1978 to include from Womack General Hospital in Fort Bragg, North Carolina.  If such records do not exist or are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

4.  After the above development has been completed to the extent possible, send the claims file to the VA clinician who provided the September 2015 examination and opinion, or an appropriate substitute if unavailable, for an addendum opinion regarding the Veteran's neck disability which takes into account the November 1983 in-service complaint of neck pain.  Following review of the claims file, including any new evidence obtained pursuant to this remand, the examiner should again provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current neck disability arose in service or is otherwise related to service, to include the in-service complaint of neck pain.  

If, and only if, relevant outstanding treatment records are obtained or other pertinent evidence is added to the claims file, the examiner should also again provide an opinion, taking into account the new evidence, as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability arose in service or is otherwise related to service.  

The examiner should explain the reasoning for any opinion provided.

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




